Name: 82/251/EEC: Commission Decision of 31 March 1982 concerning health protection measures in respect of the German Democratic Republic
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-23

 Avis juridique important|31982D025182/251/EEC: Commission Decision of 31 March 1982 concerning health protection measures in respect of the German Democratic Republic Official Journal L 110 , 23/04/1982 P. 0025 - 0025*****COMMISSION DECISION of 31 March 1982 concerning health protection measures in respect of the German Democratic Republic (82/251/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 28 (3) thereof, Whereas information received by the Commission indicated an outbreak of foot-and-mouth disease in the German Democratic Republic; Whereas, because of the trade between the German Democratic Republic and Member States, the existence of such a disease constitutes a danger for Community livestock; Whereas, accordingly, suitable protection measures should be adopted for the whole Community to avert such a risk and should be applied until it can be clearly established that there is no longer any danger; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of live cattle and pigs and fresh beef, veal, pigmeat, sheepmeat and goatmeat from the German Democratic Republic, without prejudice to the provisions of the Protocol on German internal trade and connected problems. Article 2 The Commission will keep the situation under review and this Decision may be amended in the light of developments therein. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20.